United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      June 20, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 06-41401
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KENNY KUYKENDALL,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:05-CR-199-3
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Kenny Kuykendall has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).       Kuykendall has

not filed a response.    Our independent review of the record and

counsel’s brief discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.